                         Case 1:20-cv-03535-JPO Document 64 Filed 01/07/21 Page 1 of 2




                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK


             ERNIE HINES D/B/A COLORFUL MUSIC,                      CASE NO. 1:20-CV-03535-JPO

                             Plaintiff,
                    v.

             EMI APRIL MUSIC INC., EMI
             BLACKWOOD MUSIC INC., WARNER
             CHAPPELL MUSIC INC., SHAWN
             CARTER p/k/a JAY-Z, and TIMOTHY
             MOSLEY p/k/a TIMBALAND

                             Defendants.




                             NOTICE OF MOTION TO DISMISS WITH PREJUDICE,
                            OR IN THE ALTERNATIVE, FOR IMPOSITION OF A BOND

                    PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

             declaration of Christine Lepera and upon all prior pleadings and filings in this Action and in the

             related action Hines v. Roc-A-Fella Records, Inc., No. 1:19-CV-04587-JPO, Defendants W

             Chappell Music Corp. d/b/a WC Music Corp. f/k/a WB Music Corp. (incorrectly named as

             Warner Chappell Music Inc.) (“Warner”), Shawn Carter p/k/a Jay-Z (“Carter”), and Timothy

             Mosley p/k/a Timbaland (“Mosley”) (collectively, the “Moving Defendants”) will move this

             Court at the United States Courthouse for the Southern District of New York, 40 Foley Square,

             Courtroom 706, New York, NY, before the Honorable J. Paul Oetken, United States District

             Judge, for an order dismissing the Second Amended Complaint with prejudice pursuant to Fed.

             R. Civ. P. 12(b)(6), or in the alternative, for an order requiring Plaintiff to post a bond as security

             for costs pursuant to L.C.R. 54.2.
                                                                1


12770656.1
                   Case 1:20-cv-03535-JPO Document 64 Filed 01/07/21 Page 2 of 2




             DATED: New York, New York               MITCHELL SILBERBERG & KNUPP LLP
                    January 7, 2021


                                                     By: /s/ Christine Lepera
                                                         Christine Lepera
                                                         Jeffrey M. Movit
                                                         Leo M. Lichtman
                                                         437 Madison Ave., 25th Floor
                                                         New York, New York 10022
                                                         Telephone: (212) 509-3900
                                                         Facsimile: (212) 509-7239
                                                         Email: ctl@msk.com
                                                         Email: jmm@msk.com
                                                         Email: lml@msk.com

                                                         Attorneys for Defendants W Chappell
                                                         Music Corp., Shawn Carter, and Timothy
                                                         Mosley.




                                                 2


12770656.1
